  Case 20-21652       Doc 37   Filed 05/12/21 Entered 05/12/21 10:45:02               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     20-21652
Jennifer D Turner                            )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

    ORDER AUTHORIZING THE DEBTORS TO USE SELL OR LEASE 363(b) FOR THE
                       PURPOSES OF A SHORT SALE

        THIS MATTER coming to be heard on the Motion to Use Sell or Lease 363(b) for the purposes
of a Short Sale, the Court having jurisdiction, with dues notice having been given to all parties in
interest, the Court Orders as follows:

  1. The Debtor is authorized to enter into the short sale agreement for the property located at 5339
Lincoln Ave Skokie, IL 60077.

  2. The lien with Land Home Financial Services Inc., shall be paid in full, unless otherwise agreed
upon by Land Home Financial Services Inc.

  3. Land Home Financial Services Inc., is in no way compelled to accept a short sale under this order.

  4. The Closing statement from the short sale shall be provided to the Trustee's office along with any
non-exempted proceeds within 10 days of closing.


                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: May 12, 2021                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
